department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list xxx xxx xxx legend taxpayer a amount b xxx xxx financial_institution c xxx ira x xxx tep la t3 dear xxx this is in response to your request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a miscommunication with financial_institution c which resulted in an unintended duplicate required_minimum_distribution for the year that taxpayer a was not aware of until after the expiration of the 60-day period taxpayer a further represents that amount b has not been used for any other purpose on date taxpayer a who is over age believing that he was responsible for determining and distributing his required_minimum_distribution for the year requested a distribution of amount b from ira x amount b was then deposited into a non-ira money market fund at financial_institution c on date financial_institution c processed an automatic in-kind distribution of amount b which was transferred directly from ira x to taxpayer a's individual brokerage account with financial_institution c taxpayer a was unaware of the automatic in-kind transfer and therefore unaware of the duplicate required_minimum_distribution that was processed on date during preparation of taxpayer a’ sec_2013 tax_return taxpayer a's tax preparer discovered the duplicate distribution reported on taxpayer a’s 1099-r from financial_institution c and promptly communicated the discovery to taxpayer a taxpayer a immediately contacted financial_institution c who proceeded to restore the duplicate ‘distribution by rolling amount b back into ira x even though the 60-day period for completing the rollover had expired based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 oo sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent - with his assertion that his failure to accomplish a timely rollover of amount a was due to the fact that he was not aware of the unintended duplicate required_minimum_distribution until after the expiration of the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x on date provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contribution of amount b to ira x on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed - by sec_401 of the code regarding required distributions this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx
